Citation Nr: 9931018	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  96-00 125A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to May 1971.

This matter comes to the Board of Veterans Appeals (Board) 
from a March 1995 rating decision of the Regional Office (RO) 
which denied the veteran's claim for service connection for a 
disability of the lumbar spine.  

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


FINDINGS OF FACT

1. The veteran's in-service low back complaints were acute 
and transitory and resolved without residual disability.

2. The spine was evaluated as normal on the separation 
examination in April 1971.

3. The veteran sustained an injury to the low back in 1992.

4. There is no competent medical evidence demonstrating that 
the veteran's current low back disability is related to 
the in-service complaints.  


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for a disability 
of the lumbar spine.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question in this case is whether the veteran 
has presented evidence of a well-grounded claim, that is, one 
which is plausible, meritorious on its own or capable of 
substantiation.  If not, his appeal must fail and there is no 
duty to assist him further in the development of his claim, 
since any such development would be futile.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992), the Court held 
that a "claim must be accompanied by evidence."  Id. at 
611.  As will be explained below, the veteran has not 
submitted competent evidence to support his claim for service 
connection.  Thus, the Board finds that his claim is not well 
grounded.  Accordingly, there is no duty to assist him in the 
development of his claim.

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  Bernard v. 
Brown,      4 Vet. App. 384 (1993).  The Board concludes, 
however, that a claim which is not well grounded is 
inherently implausible, and any error by the RO in the 
adjudication of the claim could not be prejudicial.  

Although when a claim is not well grounded, the VA does not 
have a statutory duty to assist a veteran in developing facts 
pertinent to his claim, the VA may be obligated to advise a 
veteran of the evidence needed to complete the application.  
This obligation depends upon the particular facts of the case 
and the extent to which the Secretary of the VA has advised 
the veteran of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  By this decision, the Board is providing the veteran 
with notice of the evidentiary insufficiency of his claim, 
and what evidence would be necessary to make the claim well 
grounded.  

Factual background

No pertinent abnormalities were reported on the entrance 
examination in May 1969.  The service medical records show 
that the veteran was seen in May 1969 and reported that he 
had been in good health until the previous day when he 
suddenly started to feel pain in the lower back.  A physical 
examination was negative.  He was referred to the orthopedic 
clinic where he was seen later that day and reported pain in 
the low back of three months duration.  He indicated that the 
pain followed a fall from a swing while he was in civilian 
life.  An examination revealed that range of motion was 
normal.  There was no spasm.  An X-ray study was negative.  
The diagnosis was lumbosacral strain.  The veteran was 
returned to duty.  On the separation examination in April 
1971, a clinical evaluation of the spine was normal. 

Private medical records dated from 1992 to 1995 have been 
associated with the claims file.  A private physician 
reported in a March 1993 statement that the veteran had been 
initially seen the previous month for an industrial injury 
sustained in April 1992.  It was indicated that the veteran 
had suffered an injury to his neck, low back and right lower 
extremity during the course of his employment while 
performing his usual and customary duties as a truck driver.  
It was noted that he experienced sharp pain in his lumbar 
region when he was injured in April 1992 when he stepped off 
a tractor.  The pertinent diagnostic impression was low back 
pain, secondary to lumbar disc disease.  Magnetic resonance 
imaging of the lumbar spine in November 1993 revealed a small 
disk herniation.  Additional private medical records confirm 
the fact that the veteran was injured at work in April 1992. 

The veteran was afforded an examination by the Department of 
Veterans Affairs (VA) in April 1997.  It was noted that 
following his discharge from service, he had worked in a 
chemical plant and as a truck driver until September 1992.  
It was noted that he had sustained an injury to his low back  
as a truck driver.  The pertinent diagnosis was back pain 
with a profound extremity pain.  It was noted that the 
veteran had apparently received a settlement for his back 
injury from his former employer.

Analysis

Service connection may be granted for disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. 
§ 1110 (West 1991).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestations of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of  arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1999).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown,    7 Vet. 
App. 498 (1995).

The Board readily concedes that the veteran was treated for 
low back complaints shortly after he entered service.  While 
there is some conflict in the service medical records 
regarding the onset of his complaints, the fact remains that 
when he was examined in May 1969 at the time of the 
complaints, no clinical abnormalities were found.  In 
addition, an X-ray was normal.  It is also significant to 
point out that the veteran remained in service for nearly two 
more years without any indication of further complaints 
concerning the lumbar spine.  

The clinical record also establishes that the veteran 
sustained a low back injury while on the job in April 1992.  
The available treatment records show that the veteran did not 
refer to any previous problems with his low back.  The mere 
fact that the veteran was treated in service for low back 
complaints, and that a disability of the lumbar spine was 
demonstrated following service, does not provide the 
evidentiary showing of continuity contemplated by 38 C.F.R. 
§  3.303(b) that would well ground a claim without competent 
medical evidence supporting such a link.  Savage v. Gober, 10 
Vet. App. 488 (1997).

The only evidence supporting the veteran's claim consists of 
his statements that the in-service complaints represented the 
onset of his low back disability.  Since the veteran is not a 
medical expert, he is not competent to express an 
authoritative opinion regarding either his medical condition 
or any questions regarding medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The Court has held 
that if the determinative issue involves medical causation or 
a medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  Thus, his lay 
assertions to the effect that he has a low back disability 
which is related to service are neither competent nor 
probative of the issue in question.  Indeed, in Moray v. 
Brown, 5 Vet. App. 211 (1993), the Court noted that lay 
persons are not competent to offer medical opinions and, 
therefore, those opinions do not even serve as a basis for a 
well-grounded claim.  The Board finds, therefore, that the 
veteran's claim for service connection for a lumbar spine 
disability is now well grounded. 



ORDER

Service connection for a lumbar spine disability is denied.






		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

